Fish, O. J.
1. Even if proper diligence were shown, the alleged newly discovered evidence was merely impeaching and cumulative, and was not of such character as would likely produce a different result on another trial.
2. - The evidence was sufficient to support the verdict. None of the grounds of the motion for new trial show cause for a reversal.

Judgment affirmed.


All the Justices concur.

Indictment for murder. Before Judge Summerall. Ware superior court. August 12, 1916.
A. B. Spence and W. W. Bennett, for plaintiff in error.
Clifford Walker, attorney-general, M. D. Dickerson, solicitor-general, and M. C. Bennei, contra. •